      Case 1:19-cv-01404-AT-BCM Document 153 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                2/12/21

 NATHANIEL ROBINSON, et al.,
                                                             19-CV-1404 (AT) (BCM)
               Plaintiffs,
                                                             ORDER
 -against-
 NEW YORK CITY TRANSIT AUTHORITY, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court will conduct oral argument on the parties' cross-motions for summary judgment

(Dkt. Nos. 128, 132) on April 13, 2021, at 10:00 a.m. Unless the Court orders otherwise (based

on public health conditions), the argument will be conducted remotely via Microsoft Teams.

Chambers will email the required videoconferencing link to the parties. A publicly accessible

audio line is available to nonparties, including members of the public and the press, by dialing

(917) 933-2166 and entering the code 929568175#. Nonparties must observe the same decorum as

would be expected at an in-person argument, and must mute their telephone lines throughout the

proceeding.

Dated: New York, New York
       February 12, 2021
                                            SO ORDERED.


                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
